The charge in the indictment is, that defendant, being, "interested for himself, and as agent and employe of W.H. Pitts and for the Strawn Drug Company, each of whom are interested in the sale of intoxicating liquor, * * * did then and there give a prescription to John Grant to be used in obtaining intoxicating liquors, then and thereby acting in the capacity of a practicing physician." * * * The prescription was given in a local option precinct.
Grant testified to getting the prescription and liquor from defendant at the store of the Strawn Drug Company, but knew nothing in regard to the fact of defendant's being interested in the business. The remaining *Page 568 
testimony is direct and positive that he was not interested in the said business.
As presented in the record, the conviction is unsupported by the evidence. The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.